Citation Nr: 0017610	
Decision Date: 07/05/00    Archive Date: 07/11/00

DOCKET NO.  99-00 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a refractive error.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for 
blepharitis/conjunctivitis.

4.  Entitlement to service connection for seborrheic 
dermatitis.

5.  Entitlement to service connection for a hiatal hernia.

6.  Entitlement to service connection for an ulcer.


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

The veteran retired in August 1975 after more than 20 years 
of active service.  His claim comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Los Angeles, California (RO).


REMAND

The veteran stated in his February 1998 application for 
compensation that treatment records were located at the Jerry 
L. Pettis VA Medical Center.  A review of the claims file 
does not reflect that the RO has attempted to obtain these 
records.  VA records are considered part of the record on 
appeal since they are within VA's constructive possession; 
therefore, they must be obtained and associated with the 
claims file and considered in support of the veteran's claim.  
See Bell v. Derwinski, 2 Vet.App. 611, 613 (1992).

In light of the above, the veteran's claims are REMANDED to 
the RO for the following action:

1.  The RO is requested to contact the 
Jerry L. Pettis VA Medical Center and 
request that it provide them with 
photocopies of the veteran's VA medical 
records.

2.  After obtaining the above records, 
the RO should readjudicate the veteran's 
claims based upon all of the evidence of 
record.  If the benefit sought is not 
granted in full, the RO should furnish 
the veteran a supplemental statement of 
the case, and provide him with an 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional medical 
evidence.  No inference should be drawn regarding the 
ultimate disposition of this appeal.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



